Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2005

USA v. Jihad
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1587




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Jihad" (2005). 2005 Decisions. Paper 119.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/119


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        NO. 05-1587

                            UNITED STATES OF AMERICA

                                             v.

                            RASHID JIHAD, Appellant
Appeal from Judgment of Conviction and Sentence Entered in the District Court for the
                 District of New Jersey at D.C. No. 04-CR-00108
                 District Judge: The Honorable William J. Martini

                          _______________________________

        Present: SCIRICA, Chief Judge, VAN ANTWERPEN and ALDISERT,
                                  Circuit Judges.
                    ______________________________________

                ORDER SUR PETITION FOR PANEL REHEARING

                      ______________________________________

       The petition for panel rehearing filed by Appellant having been submitted to the

judges who participated in the decision of this Court, it is ordered that the petition be and

is hereby granted, that the panel opinion filed October 25, 2005 be and that same is

hereby vacated, and that an amended not precedential opinion be prepared and filed, and

that the petition for rehearing en banc is thereby denied as moot.

                                    BY THE COURT:

                                    /s/ Ruggero J. Aldisert
                                    Circuit Judge
Dated: December 13, 2005
CMD/cc: John H. Yauch, Esq.
         George S. Leone, Esq.
         Caroline A. Sadlowski, Esq.